Title: Session of Virginia Council of State, 12 February 1778
From: Virginia Council of State
To: 



Thursday February 12th 1778.


present
Dudley DiggesDavid Jameson &}Esquires
John BlairJames Madison jr

The Express sent with a Letter written by the Board Yesterday to the president of the Council at Rosewell being returned & unable to Cross York river by the Wind; and sundry other Matters of Importance presenting for the Consideration of the Council, a Letter was written to the Governor by Express informing him thereof and pressing his immediate attendance and then the Members present
Adjourned till Tomorrow
Signed  Dudley Digges
John Blair
David Jameson
James Madison
